Citation Nr: 1819098	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-21 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a low back disability and, if so, whether service connection  is warranted.

2.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disability and, if so, whether service connection is warranted.

3.  Entitlement to a compensable disability rating for bilateral hearing loss.

4.  Entitlement to a disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Stacey Penn Clark, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO). In this regard, the May 2011 rating decision declined to reopen the Veteran's claim for service connection for a low back     injury and left knee condition. The February 2013 rating decision continued the assignment of a noncompensable disability rating for bilateral hearing loss and      the 10 percent disability rating for tinnitus. 

This matter was previously remanded in August 2017 to afford the Veteran a Board hearing on the issues.  In October 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing     is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for a low back disability and left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A February 2004 rating decision denied the Veteran's request to reopen his claim for a low back disability and denied service connection for a left knee injury on the merits.  The Veteran did not appeal that decision or submit new and material evidence during the appeal period and that decision is final.

2.  Some of the evidence received since the February 2004 final denial is new and relates to an unestablished fact necessary to substantiate the claims for service connection for the low back and left knee disabilities.

3.  Throughout the appeal, the Veteran's service-connected bilateral hearing loss was manifested by no worse than Level II hearing loss in the left ear and Level I hearing loss in the right ear. 

4.  The Veteran is in receipt of the maximum schedular disability rating for his tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claims for service connection for the low back and left knee disabilities.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
	
2.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2017).

3.  The criteria for an initial disability rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material-Left Knee and Low Back

The Veteran's claims for service connection for back and left knee disabilities were initially denied in an August 1967 rating decision for failure to submit requested evidence.  The Veteran attempted to reopen his service connection claim for a back injury in October1985.  A January 1986 rating decision reopened the Veteran's claim for service connection for a back injury but found the evidence did not show the Veteran suffered a chronic low back injury during his active duty service and denied the claim. Thereafter, the Veteran attempted to reopen his claims for service 
connection for a low back injury and left knee condition in October 2003. A February 2004 rating decision found that new and material evidence had not been submitted     to reopen the Veteran's claim for service connection for a low back injury and   denied the claim.  In addition, the 2004 rating decision denied the left knee service connection claim on the merits as the evidence failed to show that the Veteran suffered a chronic left knee disability as a result of the claimed accident during         his active duty service.  The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of the decision; therefore, the decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see       also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In January 2011, the Veteran submitted a request to reopen his previously denied low back and left knee claims.  In the May 2011 rating decision on appeal, the     RO found that new and material evidence had not been submitted to reopen       those previously denied claims.  Regardless of the RO's actions, the Board has         a jurisdictional responsibility to consider whether it is proper for a claim to be reopened before addressing the merits. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

Generally, if a claim for service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 2004 rating decision included service treatment records, the May 1967 VA examination, medical records, and lay statements.  The February 2004 rating decision declined to reopen the previously denied low back injury claim because the evidence did not show chronic back          and knee injuries related to the possible 1966 motor vehicle accident.  

Evidence added to the record since then includes medical evidence, lay statements, medical opinions, and hearing testimony. The additional medical evidence shows findings including arthritis in the lumbar spine and left knee. Additionally, the Veteran's private physician, Dr. E., submitted a letter in January 2011 opining     that the November 1966 car accident is at least as likely as not the cause of the Veteran's constant back pain.  Moreover, the Veteran's private nurse practitioner, J.W., also submitted a statement in January 2011 opining that after careful review regarding the Veteran's medical care and extensive and complicated medical history, it was her opinion that the car accident in November 1966 is at least as likely as not the cause of his decreased mobility and chronic pain.  She stated that the Veteran has sought every avenue to improve his mobility and control his pain, has maximized treatments of pain control and is currently utilizing a cane for ambulation.

As such evidence relates to an unsubstantiated fact necessary to substantiate         the claim, the Board finds that new and material evidence has been submitted.  Accordingly, the claims for service connection for lumbar spine and left knee disabilities are reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

II.  Increased Rating-Bilateral Hearing Loss & Tinnitus

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R.       § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports   into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Audiological examinations used to measure impairment must be conducted 
by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86 (2017).  Further, when the pure tone threshold is 30 decibels at 1000 Hertz and      70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  The use of Table VIA is also appropriate when an examiner certifies that use of a speech discrimination test is not appropriate.  38 C.F.R. § 4.85.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically   on what evidence is needed to substantiate each claim and what the evidence in     the claims file shows, or fails to show, with respect to each claim.  See Gonzales      v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet.     App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is      an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt      to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A.  Bilateral Hearing Loss

The Veteran is seeking a compensable rating for his service-connected bilateral hearing loss.  Service connection for bilateral hearing loss was established in a September 2002 rating decision.  The Veteran filed a claim for an increased rating for his hearing loss in August 2012.

In conjunction with his claim, a VA examination was conducted in January 2013. The Veteran complained of decreased hearing bilaterally and that he needs to face people in order to hear and understand them. Audiometric testing showed pure tone thresholds of 40, 60, 60, and 65 decibels in the Veteran's right ear and 45, 65, 60, and 65 decibels in his left ear at the specified frequencies.  Average pure tone thresholds were 56 decibels in the right ear and 59 decibels in the left ear. Speech recognition scores were 94 percent bilaterally.  The examining audiologist also noted that there were no significant effects from the Veteran's bilateral hearing    loss on his usual occupation and activities of daily living.

Applying the results of the audiological testing to Table VI yields a finding of Level I hearing loss in the right ear and Level II hearing loss in the left ear.  Accordingly, a noncompensable evaluation is warranted under Table VII. 

The Board acknowledges that the record also includes private audiological testing from the Veteran's physician from April 2014. However, the testing results are in graphic form only and were not interpreted.  Moreover, it is unclear whether the Maryland CNC controlled speech discrimination test was used to determine the speech recognition scores.  As such, the results of those tests cannot be used for   rating purposes. See 38 C.F.R. § 4.85. Regardless, the pure tone threshold findings   on those private testing reports appear to be consistent with those shown on the VA examination.  

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination. Thus, the medical evidence of record is more probative than lay contentions as to the extent of the Veteran's hearing loss.  The Board finds the VA examination in particular, to be highly probative, and notes that it was conducted in accordance with 38 C.F.R. § 4.85(a).  Moreover, the VA examiner addressed the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

In sum, the most probative evidence of record reflects findings consistent with a noncompensable rating for bilateral hearing loss throughout the period on appeal.  Accordingly, entitlement to a compensable rating for bilateral hearing loss is not warranted.

B.  Tinnitus

The Veteran also contends that tinnitus should be rated higher than the currently assigned 10 percent disability rating.  Service connection for tinnitus was granted by the RO in a September 2002 rating decision. The Veteran filed a claim for an increased rating in July 2012.

Tinnitus is rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260.  Note (2) provides that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears.  Id.  A higher evaluation for tinnitus is not available in the Rating Schedule. 

The Board has reviewed the evidence of record and finds that a disability rating in excess of 10 percent for tinnitus is not warranted during the appeal.  Specifically, the Veteran is already in receipt of the maximum schedular disability rating for his tinnitus.  During the 2013 VA examination, the examiner noted the Veteran's had non-disabling constant tinnitus.  During the Board hearing in October 2017, the Veteran's attorney acknowledged that the highest rating for tinnitus was 10 percent and that they had nothing else to add on that issue.  

In sum, as 10 percent is the maximum schedular rating for tinnitus, a higher evaluation for that disability is denied. 

In reaching the above conclusions with respect to both issues, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence having been submitted, the claims for service connection for the low back and left knee disabilities are reopened, and to              that extent only the appeal is granted.

A compensable evaluation for bilateral hearing loss is denied.

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to the adjudication of the Veteran's claims for service connection for low back and left knee disabilities. 

In this regard, as mentioned above, the Veteran's private treatment providers have submitted positive medical opinions.  However, neither opinion provided a rationale for the conclusions reached.  Although the May 2014 VA examiner provided a negative nexus opinions on the claims, he did not address why the current low back and left knee disabilities are not delayed post-traumatic findings resulting from the November 1966 motor vehicle accident.  In light of the above, upon remand, the Veteran should be scheduled for VA knee and back examinations to obtain an additional opinion.

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his back and left knee disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records dating since            May 2014.  If any requested records are unavailable, the Veteran should be notified of such.

2. After the above is completed to the extent possible, schedule the Veteran for a VA knee and spine examinations to obtain an opinion on the Veteran's  left knee and low back claims. The claims file should be reviewed in conjunction with the examination. All indicated tests should be conducted and the results reported in detail.

After examination of the Veteran and review of        the claims file, the examiner should respond to the following:

a. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current left knee disability arose in or is etiologically related to the Veteran's active service, to include the November 1966 in-service motor vehicle accident.  In rendering this opinion, the examiner should explain why the Veteran's current left knee disability is not a delayed post-traumatic result of the November 1966 motor vehicle accident, and should consider the Veteran's continued complaints of left knee pain since         his discharge from service.

b. Please provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current low back disability arose in or is etiologically related to the Veteran's active service, to include the November 1966 in-service motor vehicle accident.  In rendering this opinion, the examiner should explain why the Veteran's current low back disability is not a delayed post-traumatic result of the November 1966 motor vehicle accident, and should consider the Veteran's continued complaints of low back pain since        his discharge from service.

3. After completing any other development deemed necessary, the AOJ should readjudicate the claims      on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate period of time to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


